USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-1710                         ANDREW J. LANE, ET AL.,                        Plaintiffs, Appellants,                                  v.                 GENERAL ELECTRIC CAPITAL CORPORATION,                         Defendant, Appellee.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Douglas P. Woodlock, U.S. District Judge]                         ____________________                                Before                        Torruella, Chief Judge,                     Coffin, Senior Circuit Judge,                      and Boudin, Circuit Judge.                         ____________________    Andrew M. Porter, Isaac H. Peres and Franchek & Porter, LLP on brieffor appellant.    Sabin Willett, Richelle S. Kennedy and Bingham Dana LLP on brief forappellee.                         ____________________                            March 31, 1998                         ____________________      Per Curiam.  Essentially for the reasons stated by the    district court in its ruling on April 30, 1997, we conclude    that the complaint properly was dismissed.          We add only this comment.  The Massachusetts state court    already has expressed a view of the definition and duties of a    "competitor," which view is contrary to that advocated here by    plaintiffs.  Doliner v. Brown, 21 Mass. App. 692, 695, 489    N.E.2d 1036, 1038-39 (1986).  In the context of this    Massachusetts dispute, we have no reason to impose the    differing view of a court of another state.  See Dolton v.    Capital Federal Savings & Loan Assoc., 642 P.2d 21, 23 (Colo.    App. 1981).        Affirmed.  See 1st Cir. Loc. R. 27.1.